Case 2:20-cv-00078-JRG Document 71-3 Filed 12/04/20 Page 1 of 16 PageID #: 1786




                        Exhibit A
Case 2:20-cv-00078-JRG Document 71-3 Filed 12/04/20 Page 2 of 16 PageID #: 1787




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                      [MARSHALL / TYLER / TEXARKANA] DIVISION



 [PLAINTIFF][, et al.,]                             §
                                                    §
                                                             Case No. [2 / 6 / 5]:00-CV-000-[JRG /
        v.                                          §
                                                      RSP / JDL / KNM / CMC]
                                                    §
 [DEFENDANT][, et al.]                              §

                   SAMPLE PROTECTIVE ORDER FOR PATENT CASES
        WHEREAS, Plaintiff                                and Defendant                                ,

 hereafter referred to as “the Parties,” believe that certain information that is or will be encompassed

 by discovery demands by the Parties involves the production or disclosure of trade secrets,

 confidential business information, or other proprietary information;

        WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

 Federal Rule of Civil Procedure 26(c):

        THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

 1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

        any document, information or material that constitutes or includes, in whole or in part,

        confidential or proprietary information or trade secrets of the Party or a Third Party to whom

        the Party reasonably believes it owes an obligation of confidentiality with respect to such

        document, information or material (“Protected Material”). Protected Material shall be

        designated by the Party producing it by affixing a legend or stamp on such document,

        information or material as follows: “CONFIDENTIAL.” The word “CONFIDENTIAL”

        shall be placed clearly on each page of the Protected Material (except deposition and hearing

        transcripts) for which such protection is sought. For deposition and hearing transcripts, the

        word “CONFIDENTIAL” shall be placed on the cover page of the transcript (if not already


                                                    1
Case 2:20-cv-00078-JRG Document 71-3 Filed 12/04/20 Page 3 of 16 PageID #: 1788




       present on the cover page of the transcript when received from the court reporter) by each

       attorney receiving a copy of the transcript after that attorney receives notice of the

       designation of some or all of that transcript as “CONFIDENTIAL.”

 2.    Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

       Order with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes Only”

       shall receive the same treatment as if designated “RESTRICTED - ATTORNEYS’ EYES

       ONLY” under this Order, unless and until such document is redesignated to have a different

       classification under this Order.

 3.    With respect to documents, information or material designated “CONFIDENTIAL,

       “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

       SOURCE CODE” (“DESIGNATED MATERIAL”),1 subject to the provisions herein and

       unless otherwise stated, this Order governs, without limitation: (a) all documents,

       electronically stored information, and/or things as defined by the Federal Rules of Civil

       Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as exhibits

       or for identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings

       and other court filings; (d) affidavits; and (e) stipulations.     All copies, reproductions,

       extracts, digests and complete or partial summaries prepared from any DESIGNATED

       MATERIALS shall also be considered DESIGNATED MATERIAL and treated as such

       under this Order.

 4.    A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED -




       1
          The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
 to the class of materials designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’
 EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE,” both individually and
 collectively.


                                                  2
Case 2:20-cv-00078-JRG Document 71-3 Filed 12/04/20 Page 4 of 16 PageID #: 1789




       ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”)

       may be made at any time.           Inadvertent or unintentional production of documents,

       information or material that has not been designated as DESIGNATED MATERIAL shall

       not be deemed a waiver in whole or in part of a claim for confidential treatment. Any party

       that inadvertently or unintentionally produces Protected Material without designating it as

       DESIGNATED MATERIAL may request destruction of that Protected Material by notifying

       the recipient(s), as soon as reasonably possible after the producing Party becomes aware of

       the inadvertent or unintentional disclosure, and providing replacement Protected Material

       that is properly designated. The recipient(s) shall then destroy all copies of the inadvertently

       or unintentionally produced Protected Materials and any documents, information or material

       derived from or based thereon.

 5.    “CONFIDENTIAL” documents, information and material may be disclosed only to the

       following persons, except upon receipt of the prior written consent of the designating party,

       upon order of the Court, or as set forth in paragraph 12 herein:

       (a)     outside counsel of record in this Action for the Parties;

       (b)    employees of such counsel assigned to and reasonably necessary to assist such
              counsel in the litigation of this Action;

       (c)    in-house counsel for the Parties who either have responsibility for making decisions
              dealing directly with the litigation of this Action, or who are assisting outside
              counsel in the litigation of this Action;

       (d)     up to and including three (3) designated representatives of each of the Parties to the
               extent reasonably necessary for the litigation of this Action, except that either party
               may in good faith request the other party’s consent to designate one or more
               additional representatives, the other party shall not unreasonably withhold such
               consent, and the requesting party may seek leave of Court to designate such
               additional representative(s) if the requesting party believes the other party has
               unreasonably withheld such consent;

       (e)     outside consultants or experts (i.e., not existing employees or affiliates of a Party or



                                                  3
Case 2:20-cv-00078-JRG Document 71-3 Filed 12/04/20 Page 5 of 16 PageID #: 1790




              an affiliate of a Party) retained for the purpose of this litigation, provided that: (1)
              such consultants or experts are not presently employed by the Parties hereto for
              purposes other than this Action; (2) before access is given, the consultant or expert
              has completed the Undertaking attached as Exhibit A hereto and the same is served
              upon the producing Party with a current curriculum vitae of the consultant or expert
              at least ten (10) days before access to the Protected Material is to be given to that
              consultant or Undertaking to object to and notify the receiving Party in writing that
              it objects to disclosure of Protected Material to the consultant or expert. The Parties
              agree to promptly confer and use good faith to resolve any such objection. If the
              Parties are unable to resolve any objection, the objecting Party may file a motion
              with the Court within fifteen (15) days of the notice, or within such other time as the
              Parties may agree, seeking a protective order with respect to the proposed disclosure.
              The objecting Party shall have the burden of proving the need for a protective order.
              No disclosure shall occur until all such objections are resolved by agreement or
              Court order;

       (f)    independent litigation support services, including persons working for or as court
              reporters, graphics or design services, jury or trial consulting services, and
              photocopy, document imaging, and database services retained by counsel and
              reasonably necessary to assist counsel with the litigation of this Action; and

       (g)    the Court and its personnel.

 6.    A Party shall designate documents, information or material as “CONFIDENTIAL” only

       upon a good faith belief that the documents, information or material contains confidential

       or proprietary information or trade secrets of the Party or a Third Party to whom the Party

       reasonably believes it owes an obligation of confidentiality with respect to such documents,

       information or material.

 7.    Documents, information or material produced pursuant to any discovery request in this

       Action, including but not limited to Protected Material designated as DESIGNATED

       MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

       be used for any other purpose. Any person or entity who obtains access to DESIGNATED

       MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

       duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

       portion thereof except as may be reasonably necessary in the litigation of this Action. Any



                                                 4
Case 2:20-cv-00078-JRG Document 71-3 Filed 12/04/20 Page 6 of 16 PageID #: 1791




       such copies, duplicates, extracts, summaries or descriptions shall be classified

       DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

 8.    To the extent a producing Party believes that certain Protected Material qualifying to be

       designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

       limitation, the producing Party may designate such Protected Material “RESTRICTED --

       ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes computer

       source code and/or live data (that is, data as it exists residing in a database or databases)

       (“Source Code Material”), the producing Party may designate such Protected Material as

       “RESTRICTED CONFIDENTIAL SOURCE CODE.”

 9.    For Protected Material designated RESTRICTED -- ATTORNEYS’ EYES ONLY, access

       to, and disclosure of, such Protected Material shall be limited to individuals listed in

       paragraphs 5(a-c) and (e-g); provided, however, that access by in-house counsel pursuant to

       paragraph 5(c) be limited to in-house counsel who exercise no competitive decision-making

       authority on behalf of the client.

 10.   For Protected Material designated RESTRICTED CONFIDENTIAL SOURCE CODE,

       the following additional restrictions apply:

       (a)    Access to a Party’s Source Code Material shall be provided only on “stand-alone”
              computer(s) (that is, the computer may not be linked to any network, including a
              local area network (“LAN”), an intranet or the Internet).       The stand-alone
              computer(s) may be connected to (i) a printer, or (ii) a device capable of
              temporarily storing electronic copies solely for the limited purposes permitted
              pursuant to paragraphs 10 (h and k) below. Additionally, except as provided in
              paragraph 10(k) below, the stand-alone computer(s) may only be located at the
              offices of the producing Party’s outside counsel;

       (b)    The receiving Party shall make reasonable efforts to restrict its requests for such
              access to the stand-alone computer(s) to normal business hours, which for purposes
              of this paragraph shall be 8:00 a.m. through 6:00 p.m. However, upon reasonable
              notice from the receiving party, the producing Party shall make reasonable efforts to
              accommodate the receiving Party’s request for access to the stand-alone computer(s)



                                                 5
Case 2:20-cv-00078-JRG Document 71-3 Filed 12/04/20 Page 7 of 16 PageID #: 1792




                outside of normal business hours. The Parties agree to cooperate in good faith such
                that maintaining the producing Party’s Source Code Material at the offices of its
                outside counsel shall not unreasonably hinder the receiving Party’s ability to
                efficiently and effectively conduct the prosecution or defense of this Action;

        (c)     The producing Party shall provide the receiving Party with information explaining
                how to start, log on to, and operate the stand-alone computer(s) in order to access the
                produced Source Code Material on the stand-alone computer(s);

        (d)     The producing Party will produce Source Code Material in computer searchable
                format on the stand-alone computer(s) as described above;

        (e)     Access to Protected Material designated RESTRICTED CONFIDENTIAL -
                SOURCE CODE shall be limited to outside counsel and up to three (3) outside
                consultants or experts2 (i.e., not existing employees or affiliates of a Party or an
                affiliate of a Party) retained for the purpose of this litigation and approved to access
                such Protected Materials pursuant to paragraph 5(e) above. A receiving Party may
                include excerpts of Source Code Material in a pleading, exhibit, expert report,
                discovery document, deposition transcript, other Court document, provided that the
                Source Code Documents are appropriately marked under this Order, restricted to
                those who are entitled to have access to them as specified herein, and, if filed with
                the Court, filed under seal in accordance with the Court’s rules, procedures and
                orders;

        (f)     To the extent portions of Source Code Material are quoted in a Source Code
                Document, either (1) the entire Source Code Document will be stamped and treated
                as RESTRICTED CONFIDENTIAL SOURCE CODE or (2) those pages containing
                quoted Source Code Material will be separately stamped and treated as
                RESTRICTED CONFIDENTIAL SOURCE CODE;

        (g)     Except as set forth in paragraph 10(k) below, no electronic copies of Source Code
                Material shall be made without prior written consent of the producing Party, except
                as necessary to create documents which, pursuant to the Court’s rules, procedures
                and order, must be filed or served electronically;

        (h)     The receiving Party shall be permitted to make a reasonable number of printouts and
                photocopies of Source Code Material, all of which shall be designated and clearly
                labeled “RESTRICTED CONFIDENTIAL SOURCE CODE,” and the receiving
                Party shall maintain a log of all such files that are printed or photocopied;


        2
          For the purposes of this paragraph, an outside consultant or expert is defined to include
 the outside consultant’s or expert’s direct reports and other support personnel, such that the
 disclosure to a consultant or expert who employs others within his or her firm to help in his or her
 analysis shall count as a disclosure to a single consultant or expert.


                                                   6
Case 2:20-cv-00078-JRG Document 71-3 Filed 12/04/20 Page 8 of 16 PageID #: 1793




       (i)    Should such printouts or photocopies be transferred back to electronic media, such
              media shall be labeled “RESTRICTED CONFIDENTIAL SOURCE CODE” and
              shall continue to be treated as such;

       (j)    If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
              photocopies of Source Code Material, the receiving Party shall ensure that such
              outside counsel, consultants, or experts keep the printouts or photocopies in a
              secured locked area in the offices of such outside counsel, consultants, or expert.
              The receiving Party may also temporarily keep the printouts or photocopies at: (i) the
              Court for any proceedings(s) relating to the Source Code Material, for the dates
              associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
              the Source Code Material are taken, for the dates associated with the deposition(s);
              and (iii) any intermediate location reasonably necessary to transport the printouts or
              photocopies (e.g., a hotel prior to a Court proceeding or deposition); and

       (k)    A producing Party’s Source Code Material may only be transported by the receiving
              Party at the direction of a person authorized under paragraph 10(e) above to another
              person authorized under paragraph 10(e) above, on paper or removable electronic
              media (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand carry, Federal
              Express or other similarly reliable courier. Source Code Material may not be
              transported or transmitted electronically over a network of any kind, including a
              LAN, an intranet, or the Internet. Source Code Material may only be transported
              electronically for the purpose of Court proceeding(s) or deposition(s) as set forth in
              paragraph 10(j) above and is at all times subject to the transport restrictions set forth
              herein. But, for those purposes only, the Source Code Materials may be loaded onto
              a stand-alone computer.

 11.   Any attorney representing a Party, whether in-house or outside counsel, and any person

       associated with a Party and permitted to receive the other Party’s Protected Material that is

       designated RESTRICTED -- ATTORNEYS’ EYES ONLY and/or RESTRICTED

       CONFIDENTIAL SOURCE CODE (collectively “HIGHLY SENSITIVE MATERIAL”),

       who obtains, receives, has access to, or otherwise learns, in whole or in part, the other

       Party’s HIGHLY SENSITIVE MATERIAL under this Order shall not prepare, prosecute,

       supervise, or assist in the preparation or prosecution of any patent application pertaining to

       the field of the invention of the patents-in-suit on behalf of the receiving Party or its

       acquirer, successor, predecessor, or other affiliate during the pendency of this Action and for

       one year after its conclusion, including any appeals. To ensure compliance with the purpose



                                                  7
Case 2:20-cv-00078-JRG Document 71-3 Filed 12/04/20 Page 9 of 16 PageID #: 1794




       of this provision, each Party shall create an “Ethical Wall” between those persons with

       access to HIGHLY SENSITIVE MATERIAL and any individuals who, on behalf of the

       Party or its acquirer, successor, predecessor, or other affiliate, prepare, prosecute, supervise

       or assist in the preparation or prosecution of any patent application pertaining to the field of

       invention of the patent-in-suit.

 12.   Nothing in this Order shall require production of documents, information or other material

       that a Party contends is protected from disclosure by the attorney-client privilege, the work

       product doctrine, or other privilege, doctrine, or immunity. If documents, information or

       other material subject to a claim of attorney-client privilege, work product doctrine, or other

       privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

       production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

       any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

       produces documents, information or other material it reasonably believes are protected under

       the attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

       may obtain the return of such documents, information or other material by promptly

       notifying the recipient(s) and providing a privilege log for the inadvertently or

       unintentionally produced documents, information or other material. The recipient(s) shall

       gather and return all copies of such documents, information or other material to the

       producing Party, except for any pages containing privileged or otherwise protected markings

       by the recipient(s), which pages shall instead be destroyed and certified as such to the

       producing Party.

 13.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

       to have access thereto to any person who is not authorized for such access under this Order.




                                                  8
Case 2:20-cv-00078-JRG Document 71-3 Filed 12/04/20 Page 10 of 16 PageID #: 1795




       The Parties are hereby ORDERED to safeguard all such documents, information and

       material to protect against disclosure to any unauthorized persons or entities.

 14.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

       DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

       the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

       access to the DESIGNATED MATERIAL by virtue of his or her employment with the

       designating party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

       or copy recipient of such information, (iii) although not identified as an author, addressee,

       or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of

       business, seen such DESIGNATED MATERIAL, (iv) a current or former officer, director

       or employee of the producing Party or a current or former officer, director or employee of

       a company affiliated with the producing Party; (v) counsel for a Party, including outside

       counsel and in-house counsel (subject to paragraph 9 of this Order); (vi) an independent

       contractor, consultant, and/or expert retained for the purpose of this litigation; (vii) court

       reporters and videographers; (viii) the Court; or (ix) other persons entitled hereunder to

       access to DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be disclosed

       to any other persons unless prior authorization is obtained from counsel representing the

       producing Party or from the Court.

 15.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

       deposition or hearing transcript, designate the deposition or hearing transcript or any portion

       thereof as “CONFIDENTIAL,” “RESTRICTED - ATTORNEY’ EYES ONLY,” or

       “RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to the

       deposition or hearing transcript so designated shall be limited in accordance with the terms




                                                  9
Case 2:20-cv-00078-JRG Document 71-3 Filed 12/04/20 Page 11 of 16 PageID #: 1796




       of this Order.   Until expiration of the 30-day period, the entire deposition or hearing

       transcript shall be treated as confidential.

 16.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

       shall remain under seal until further order of the Court. The filing party shall be responsible

       for informing the Clerk of the Court that the filing should be sealed and for placing the

       legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

       caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to

       the labeling requirements set forth in this Order. If a pretrial pleading filed with the Court,

       or an exhibit thereto, discloses or relies on confidential documents, information or material,

       such confidential portions shall be redacted to the extent necessary and the pleading or

       exhibit filed publicly with the Court.

 17.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

       the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

       this Action, or from using any information contained in DESIGNATED MATERIAL at

       the trial of this Action, subject to any pretrial order issued by this Court.

 18.   A Party may request in writing to the other Party that the designation given to any

       DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

       agree to redesignation within ten (10) days of receipt of the written request, the requesting

       Party may apply to the Court for relief. Upon any such application to the Court, the burden

       shall be on the designating Party to show why its classification is proper. Such application

       shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

       Procedure 37, subject to the Rule’s provisions relating to sanctions.           In making such

       application, the requirements of the Federal Rules of Civil Procedure and the Local Rules




                                                 10
Case 2:20-cv-00078-JRG Document 71-3 Filed 12/04/20 Page 12 of 16 PageID #: 1797




       of the Court shall be met.     Pending the Court’s determination of the application, the

       designation of the designating Party shall be maintained.

 19.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

       accordance with the terms of this Order shall be advised by counsel of the terms of this

       Order, shall be informed that he or she is subject to the terms and conditions of this Order,

       and shall sign an acknowledgment that he or she has received a copy of, has read, and has

       agreed to be bound by this Order. A copy of the acknowledgment form is attached as

       Appendix A.

 20.   To the extent that any discovery is taken of persons who are not Parties to this Action

       (“Third Parties”) and in the event that such Third Parties contended the discovery sought

       involves trade secrets, confidential business information, or other proprietary information,

       then such Third Parties may agree to be bound by this Order.

 21.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

       designate as “CONFIDENTIAL” or “RESTRICTED -- ATTORNEYS’ EYES ONLY”

       any documents, information or other material, in whole or in part, produced or given by

       such Third Parties. The Third Parties shall have ten (10) days after production of such

       documents, information or other materials to make such a designation. Until that time

       period lapses or until such a designation has been made, whichever occurs sooner, all

       documents, information or other material so produced or given shall be treated as

       “CONFIDENTIAL” in accordance with this Order.

 22.   Within thirty (30) days of final termination of this Action, including any appeals, all

       DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,

       descriptions, and excerpts or extracts thereof (excluding excerpts or extracts incorporated




                                                11
Case 2:20-cv-00078-JRG Document 71-3 Filed 12/04/20 Page 13 of 16 PageID #: 1798




       into any privileged memoranda of the Parties and materials which have been admitted into

       evidence in this Action), shall at the producing Party’s election either be returned to the

       producing Party or be destroyed. The receiving Party shall verify the return or destruction

       by affidavit furnished to the producing Party, upon the producing Party’s request.

 23.   The failure to designate documents, information or material in accordance with this Order

       and the failure to object to a designation at a given time shall not preclude the filing of a

       motion at a later date seeking to impose such designation or challenging the propriety

       thereof. The entry of this Order and/or the production of documents, information and

       material hereunder shall in no way constitute a waiver of any objection to the furnishing

       thereof, all such objections being hereby preserved.

 24.   Any Party knowing or believing that any other party is in violation of or intends to violate

       this Order and has raised the question of violation or potential violation with the opposing

       party and has been unable to resolve the matter by agreement may move the Court for such

       relief as may be appropriate in the circumstances. Pending disposition of the motion by the

       Court, the Party alleged to be in violation of or intending to violate this Order shall

       discontinue the performance of and/or shall not undertake the further performance of any

       action alleged to constitute a violation of this Order.

 25.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

       publication of the documents, information and material (or the contents thereof) produced

       so as to void or make voidable whatever claim the Parties may have as to the proprietary and

       confidential nature of the documents, information or other material or its contents.

 26.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

       kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.




                                                  12
Case 2:20-cv-00078-JRG Document 71-3 Filed 12/04/20 Page 14 of 16 PageID #: 1799




 27.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

       Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

       if reasonably necessary to prepare and present this Action and (b) to apply for additional

       protection of DESIGNATED MATERIAL.




                                                  13
Case 2:20-cv-00078-JRG Document 71-3 Filed 12/04/20 Page 15 of 16 PageID #: 1800




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                     [MARSHALL / TYLER / TEXARKANA] DIVISION



 [PLAINTIFF][, et al.,]                          §
                                                 §
                                                          Case No. [2 / 6 / 5]:00-CV-000-[JRG /
        v.                                       §
                                                   RSP / JDL / KNM / CMC]
                                                 §
 [DEFENDANT][, et al.]                           §


                                APPENDIX A
             UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                            PROTECTIVE ORDER
        I, ___________________________________________, declare that:

 1.     My address is _________________________________________________________.

        My current employer is _________________________________________________.

        My current occupation is ________________________________________________.

 2.     I have received a copy of the Protective Order in this action. I have carefully read and

        understand the provisions of the Protective Order.

 3.     I will comply with all of the provisions of the Protective Order. I will hold in confidence,

        will not disclose to anyone not qualified under the Protective Order, and will use only for

        purposes of this action any information designated as “CONFIDENTIAL,”

        “RESTRICTED -- ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

        SOURCE CODE” that is disclosed to me.

 4.     Promptly upon termination of these actions, I will return all documents and things

        designated as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES ONLY,”

        or “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession,

        and all documents and things that I have prepared relating thereto, to the outside counsel




                                                 1
Case 2:20-cv-00078-JRG Document 71-3 Filed 12/04/20 Page 16 of 16 PageID #: 1801




       for the party by whom I am employed.

 5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

       Protective Order in this action.

       I declare under penalty of perjury that the foregoing is true and correct.

 Signature ________________________________________

 Date ____________________________________________




                                                 2
